FILED
                           NOT FOR PUBLICATION                                 JUN 10 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50549

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03083-AJB-1

  v.
                                                 MEMORANDUM*
LORENZO GALINDO-VEGA,

              Defendant - Appellant.


                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                        Argued and Submitted June 3, 2013
                              Pasadena, California

Before: KOZINSKI, Chief Judge, and GOULD and N.R. SMITH, Circuit Judges.


       The information, abstract of judgment, and minute entry together

demonstrate that Galindo-Vega previously pleaded guilty to possession for sale of

heroin in violation of California Health & Safety Code § 11351. Heroin is a

controlled substance under the Controlled Substances Act, 21 U.S.C. § 801 et seq.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
See 21 U.S.C. § 812. Thus, applying the modified categorical approach, Galindo-

Vega’s prior conviction qualifies as a “drug trafficking offense” for the purposes of

U.S. Sentencing Guidelines Manual § 2L1.2. United States v. Leal-Vega, 680 F.3d

1160, 1162, 1167-69 (9th Cir. 2012); see also United States v. Snellenberger, 548

F.3d 699, 701-02 (9th Cir. 2008) (en banc), abrogated on other grounds by Young

v. Holder, 697 F.3d 976 (9th Cir. 2012) (en banc).

      Galindo-Vega argues (relying on Young) that the nature of the drug he

possessed is not a necessary element of his prior crime and, therefore, was not

admitted in his plea. We disagree. Young instead addressed the scope of a plea’s

factual admissions only where the charging document is conjunctively phrased.

See 697 F.3d at 986-87. Unlike the charging document in Young, Galindo-Vega’s

information was not conjunctively phrased. The information stated that Galindo-

Vega “did unlawfully possess for sale and purchase for sale a controlled substance,

to wit, heroin.” Accordingly, Galindo-Vega’s information is very similar to the

charging document in Leal-Vega, which charged the defendant with possession of

“a controlled substance, to wit, TAR HEROIN.” 680 F.3d at 1162. As in Leal-

Vega, we conclude that the abstract and minute entry made clear that Galindo-Vega

pleaded guilty to possession of heroin, see United States v. Lee, 704 F.3d 785, 790-




                                          2
91 (9th Cir. 2012); Leal-Vega, 680 F.3d at 1168, and Galindo-Vega’s reliance on

Young is misplaced.

        Thus, because Galindo-Vega was previously convicted of a drug trafficking

offense, and his sentence for that prior conviction exceeded thirteen months, the

district court properly imposed the § 2L1.2 enhancement. Leal-Vega, 680 F.3d at

1163.

        AFFIRMED.




                                         3